SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-25233 PROVIDENT NEW YORK BANCORP (Exact Name of Registrant as Specified in its Charter) Delaware 80-0091851 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer ID No.) 400 Rella Boulevard, Montebello, New York (Address of Principal Executive Office) (Zip Code) (845) 369-8040 (Registrant’s Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer T Non-Accelerated Filer £ Smaller Reporting Company £ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £NoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. ClassesofCommonStock SharesOutstanding asofFebruary1,2011 $0.01 per share PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES QUARTERLY PERIOD ENDED DECEMBER 31, 2010 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition (unaudited) at December 31, 2010 and September 30, 2010 3 Consolidated Statements of Income (unaudited) for the Three Months Ended December 31, 2010 and December 31, 2009 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the Three Months Ended December 31, 2010 5 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended December 31, 2010 and 2009 6 Consolidated Statements of Comprehensive Income (loss) (unaudited) for the Three Months Ended December 31, 2010 and 2009 8 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 37 PART II.OTHER INFORMATION Item 1. Legal Proceedings 37 Item1.A. Risk Factors 37 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and reserved). 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 Table of Contents PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (unaudited) (In thousands, except share data) December31, September30, ASSETS Cash and due from banks $ $ Securities (note 6) (including $487,315 and $719,172 pledged as collateral for borrowings and deposits at December 31, 2010 and September 30, 2010 respectively) Available for Sale Held to maturity, at amortized cost (fair value of $31,255 and $35,062 at December 31, 2010 and September 30, 2010, respectively) Total securities Loans held for sale Loans (notes 3 and 4): Gross loans Allowance for loan losses ) ) Total loans, net Federal Home Loan Bank ("FHLB") stock, at cost Accrued interest receivable Premises and equipment, net Goodwill Core deposit and other intangible assets Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits (note 7) $ $ FHLB borrowings (including repurchase agreements of $221,803 and $222,500 at December 31, 2010 and September 30, 2010, respectively) (note 8) Borrowings senior debt (FDIC insured) (note 8) Mortgage escrow funds Other liabilities Total liabilities Commitments and contingent liabilities - - STOCKHOLDERS' EQUITY : Preferred stock (par value $0.01 per share; 10,000,000 shares authorized; none issued or outstanding) - - Common stock (par value $0.01 per share; 75,000,000 shares authorized; 45,929,552 issued; 38,198,686 and 38,262,288 shares outstanding at December 31, 2010 and September 30, 2010, respectively) Additional paid-in capital Unallocated common stock held by employee stock ownership plan ("ESOP") ) ) Treasury stock, at cost (7,730,866 and 7,667,264 shares at December 31, 2010 and September 30, 2010, respectively) ) ) Retained earnings Accumulated other comprehensive income (loss), net of taxes ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements 3 Table of Contents PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands, except share data) FortheThreeMonths EndedDecember31, Interest and dividend income: Loans $ $ Taxable securities Non-taxable securities Other earning assets Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses ( note 4) Net interest income after provision for loan losses Non-interest income: Deposit fees and service charges Net gain on sale of securities Title insurance fees Bank owned life insurance Gain on sale of loans Investment management fees Fair value gain on interest rate cap Other Total non-interest income Non-interest expense: Compensation and employee benefits (note 12) Stock-based compensation plans Occupancy and office operations Advertising and promotion Professional fees Data and check processing Amortization of intangible assets FDIC insurance and regulatory assessments ATM/debit card expense Other Total non-interest expense Income before income tax expense Income tax expense Net Income $ $ Weighted average common shares: Basic Diluted Per common share (note 10) Basic $ $ Diluted $ $ See accompanying notes to unaudited consolidated financial statements 4 Table of Contents PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (unaudited) (In thousands, except share data) Number of Shares Common Stock Additional Paid-In Capital Unallocated ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income(loss) Total Stockholders’ Equity Balance at September 30, 2010 $ $ $ ) $ ) $ $ $ Net income − Other comprehensive loss − ) ) Total comprehensive loss ) Deferred compensation transactions − − 22 − 22 Stock option transactions, net − ESOP shares allocated or committed to be released for allocation (12,483 shares) − − (6 ) − − − RRP Awards − ) − Vesting of RRP Awards − − 25 − 25 Other RRP transactions − Purchase of treasury shares ) − − − ) − − ) Cash dividends paid ($0.06 percommon share) − ) − ) Balance at December 31, 2010 $ $ $ ) $ ) $ $ ) $ See accompanying notes to unaudited consolidated financial statements 5 Table of Contents PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands, except share data) FortheThreeMonths EndedDecember31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Depreciation and amortization of premises and equipment Amortization of intangibles Net gain on sales of loans held for sale ) ) Net realized gain on sale of securities available for sale ) ) Fair value income on interest rate cap ) ) Loss on sales of fixed assets - 44 Net amortization of premium on securities Amortization of premiums on borrowings ) ) Amortization of prepaid penalties on borrowings 1 - ESOP and RRP expense ESOP forfeitures (3
